Citation Nr: 0736269	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This case was the subject of a Board remand dated in 
September 2003.  This case was further the subject of 
November 2006 Order of the Court of Appeals for Veterans 
Claims (CAVC), vacating the Board's August 2004 decision in 
this matter.  The below action is directed in view of the 
CAVC's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2006 Order, the CAVC found that the August 2000 
VA examination report that the Board had relied upon in 
denying the veteran's claim provided "an inadequate basis 
for the Board's evaluation and denial of the appellant's 
claim."  Without consideration of this opinion, the Board 
finds that the medical evidence currently of record is not 
sufficient for a determination on the merits of the veteran's 
appeal.  Accordingly, a new opinion is warranted on the 
matter of whether the veteran's current cardiovascular 
disease is proximately due to or aggravated by his service-
connected PTSD.  See 38 U.S.C.A. § 5103A(d).

Also, in a September 2007 letter to the Board, the veteran's 
representative has requested that updated records of 
treatment be obtained and associated with the claims file 
before another medical opinion is secured regarding the 
medical nexus issue in this case.  Accordingly, such records 
should be sought and obtained.  See 38 U.S.C.A. § 5103A(b)-
(c).

Finally, VCAA notice in the present case was issued in 
October 2002 and December 2003.  VCAA notice that complies 
with updated case law should be sent to the veteran prior to 
readjudication of the current claim.  See, e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for coronary artery disease, claimed as 
secondary to service-connected PTSD, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2006), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  The 
veteran must be apprised of what the 
evidence must show to support a claim for 
secondary service connection, the division 
of responsibility between him and VA in 
obtaining such evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  The veteran 
should also be provided an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his PTSD and 
cardiovascular disease.  After any required 
releases are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.



3.  Once all available medical records have 
been received, make arrangements to forward 
the veteran's claims file to an appropriate 
VA cardiologist for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran's 
current cardiovascular disease is 
proximately due to or the result of, or is 
aggravated by, his service-connected PTSD.

The clinician should indicate that the 
claims file was reviewed, to include the 
relevant medical treatment records; the 
December 1999 medical opinion of A.P., M.D.; 
the August 2000 VA examination report; the 
articles from www.docguide.com and 
www.mediconsult.com associated with the 
claims file in November 2002; and the 
February 2004 medical opinion of J.T., M.D.  

The physician should opine whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that any 
current aspect of the veteran's current 
cardiovascular disability is caused or 
aggravated (chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected PTSD.  

The examiner is requested to provide a 
complete rationale for his opinion, as a 
matter of medical probability, based on his 
clinical experience, medical expertise, and 
established medical principals.  

 4.  The RO should readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



